Citation Nr: 1622537	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability in the left ear.  

2.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from January 1990 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ); however, he failed to report at his scheduled time. His request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that updated development is necessary and the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of service-connected lumbar strain with degenerative disc disease.  

*The examiner should conduct range of motion studies, with at least three repetitions of each movement exercise, and should note the point in which pain begins.  

*The examiner should note the presence or absence of ankylosis in the lumbar spine.  

*The examiner should describe, if present, any manifestations of pain on motion, weakness, fatigability, or incoordination associated with the low back.  

*The examiner should discuss functional impairment associated with the low back disability, to include any impact associated with occupational functioning.  The specific allegations of physical therapy and pain medication usage should be addressed.  

2.  Schedule the Veteran for a comprehensive audiological opinion addressing the nature and etiology of the Veteran's claimed left ear hearing loss.  

*The examiner must determine as to if a hearing loss disability within the meaning of VA regulations is present.  

*In that regard, it is asked as to if an auditory threshold of 40 decibels or greater is present at 500, 1,000, 2,000, 3,000, or 4,000 Hz., or, alternatively, if auditory thresholds of 26 decibels or greater are present in three frequencies at 500, 1,000, 2,000, 3,000, or 4,000 Hz.  If speech recognition scores, using the Maryland CNC protocol, are less than 94 percent for the left ear, this should also be noted.  

*Should hearing loss disability for VA purposes be noted in the ear, the examiner should opine as to if such disability is causally related to active naval service.  In answering, the examiner is to note that the Veteran had naval service aboard an aircraft carrier with berthing under the flight deck.  Such living accommodations would be in a noise heavy environment, and, as such, in-service noise exposure of this type is conceded to have occurred.  

BOTH EXAMINERS SHOULD PROVIDE EXPLANATIONS FOR THEIR OPINIONS AND SHOULD REVIEW ALL RELEVANT SERVICE AND POST-SERVICE TREATMENT RECORDS.  THE MERE LACK OF DOCUMENTATION OF SYMPTOMS IS, ON ITS OWN, NOT A SUFFICIENT BASIS ON WHICH TO FORM AN OPINION.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied (or, with respect to the claimed increase, remain less than fully favorable), issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




